Name: Commission Regulation (EC) No 390/94 of 22 February 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 24. 2. 94 Official Journal of the European Communities No L 53/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 390/94 of 22 February 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as amended by Regulation (EC) No 3665/93 (3), and in parti ­ cular Article 173 (1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 25 February 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 February 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . (3) OJ No L 335, 31 . 12. 1993, p. 1 . No L 53/2 Official Journal of the European Communities 24. 2. 94 ANNEX Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1 10 0701 90 591 NeW Potatoes 38,02 1517 287,97 73,64 250'55 10678 30,11 71641 82,63 28,95 1 20 0702 00 9o) Tomatoes 68'74 2742 520,65 133,14 452,99 19306 54,44 129524 149,39 52,35 1.30 0703 10 19 Onions (other than seed) 11,92 475 90,31 23,09 78,58 3349 9,44 22469 25,91 9,08 1.40 0703 20 00 Garlic 154,11 6149 1 167,26 298,50 1015,58 43283 122,06 290384 334,93 117,36 1.50 ex 0703 90 00 Leeks 28,17 1 137 212,55 54,34 186,21 7768 22,50 53592 60,85 21,40 1.60 ex 0704 10 101 Cauliflowers 57 81 2 331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 ex 0704 10 90J ' ' ' 1.70 0704 20 00 Brussels sprouts 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 1.80 0704 90 10 White cabbages and red cab- 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 43,28 1726 327,81 83,83 285,21 12155 34,28 81551 94,06 32,96 1,110 07J5 J J Jjjj Cabbage lettuce (head lettuce) 56,87 2269 430,78 110,16 374,80 15974 45,04 107168 123,60 43,31 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 18,67 745 141,45 36,17 123,07 5245 14,79 35189 40,58 14,22 1.140 ex 0706 90 90 Radishes 102,82 4102 778,78 199,15 677,58 28878 81,43 193741 223,46 78,30 L150 0707 00 19 | Cucumbers 82,80 3303 627,13 160,37 545,64 23255 65,58 156015 179,95 63,05 1 160 0708 10 9o [ Peas (Pisum sativum) 193,80 7733 1467,88 375,37 1277,13 54430 153,50 365171 421,19 147,59 1 . 170 Beans : 1.170.1 Snc  ¢ In I Bea"s (Vigna sPP-&gt; Phaseolus 226,61 9042 1716,39 438,92 1 493,35 63645 179,48 426992 492,49 172,580708 20 90J spp.) 1.170.2 070820 10| Beans (Phaseolus ssp vulga - 21J53 g642 162778 419,26 1422,79 60327 168,11 406388 469,80 161,340708 20 90) rts var. Compressus Savi) ' » » » 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 97,35 3884 737,40 188,57 641,57 27343 77,11 183446 211,58 74,14 1.200 Asparagus : 1.200.1 ex 0709 20 00  green 617,16 24625 4674,42 1 195,37 4066,99 173333 488,81 1 162873 1341,27 470,01 1.200.2 ex 0709 20 00  other 176,40 7185 1343,87 339,07 1 171,98 48656 140,62 335619 380,68 133,56 1.210 0709 30 00 Aubergines (egg-plants) 119,41 4764 904,48 231,30 786,94 33 539 94,58 225010 259,52 90,94 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 45,07 1798 341,36 87,29 297,00 12658 35,69 84923 97,95 34,32 lens var. dulce) 1.230 0709 51 30 Chantarelles 597,24 24693 4608,56 1 140,32 3976,20 164183 486,99 1 109159 1 280,76 465,59 1.240 0709 60 10 Sweet peppers 143,62 5730 1087,82 278,18 946,46 40337 113,75 270621 312,13 109,38 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 40,51 1616 306,83 78,46 266,95 11377 32,08 76331 88,04 30,85 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 61,81 2466 468,16 119,72 407,33 17360 48,95 116467 134,33 47,07 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 2.30 ex 0804 30 00 Pineapples, fresh 43,62 1740 330,43 84,50 287,49 12252 34,55 82202 94,81 33,22 2.40 ex 080440 10 1 Avocados, fresh 121,32 4840 918,89 234,98 799,48 34073 96,09 228 595 263,66 92,39 ex 0804 40 901 ' 24. 2. 94 Official Journal of the European Communities No L 53/3 Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 157,29 6276 1 191,33 304,65 1036,52 44176 124,58 296372 341,83 119,78 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 ~ Sanguines and semi-san- 3 _ ^ 2?Q 63 6? 2Q ^^ 10Q35 2g 3Q ?? 65 2? 21 0805 10 31 guines ' 0805 10 41 2.60.2 0805 10 15  Navels, Navelines, Nave 0805 &lt;!!! ?&lt; lates ' Salustianas ' Vernas' 27,23 1 086 206,29 52,75 179,48 7 649 21,57 51319 59,19 20,740805 10 35 Valencia lates, Maltese, ' ... 0805 10 45 Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 19 0805 10 39  Others 33'52 1356 252,99 65'04 221 '35 9331 26'05 63583 72'93 24,97 0805 10 49J 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 76,92 3069 582,61 148,99 506,90 21604 60,92 144940 167,17 58,58 2.70.2 ex 0805 20 30  Monreales and Satsumas 40,59 1642 306,32 78,76 268,01 11298 31,54 76985 88,30 30,24 2.70.3 ex 0805 20 50  Mandarins and wilkings 33,98 1355 257,38 65,81 223,93 9544 26,91 64029 73,85 25,88 2.70.4 ex 0805 20 701 _ Tangerines nd others 49 g4 j 9gg 37749 96 53 32g44 1399g 3947 939n 1Qg 31 3795 ex 0805 20 90 J &amp; 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 26,27 1048 199,03 50,89 173,17 7380 20,81 49515 57,11 20,01 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 136,92 5463 1037,04 265,20 902,28 38454 108,44 257988 297,56 104,27 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 32,24 1286 244,21 62,45 212,47 9055 25,53 60754 70,07 24,55 2.90.2 ex 0805 40 00  pink 49,77 1986 377,00 96,40 328,01 13979 39,42 93787 108,17 37,90 2.100 0806 10 11 ] 0806 10 15 Table grapes 120,42 4804 912,07 233,24 793,55 33820 95,37 226899 261,70 91,70 0806 10 19 2.110 0807 10 10 Water-melons 57,44 2291 435,06 111,25 378,53 16132 45,49 108232 124,83 43,74 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 49,01 1955 371,21 94,93 322,97 13765 38,81 92348 106,51 37,32 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 2.120.2 ex 0807 10 90  other 116,70 4656 883,90 226,03 769,04 32776 92,43 219891 253,62 88,87 2.130 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 Apples 56,86 2268 430,69 110,14 374,73 15970 45,03 107146 123,58 43,30 0808 10 59 0808 10 81 0808 10 83 0808 10 89 2.140 Pears 2.140.1 0808 20 31 Scenic F »ears  Nashi (Pyrus pyrifo - 244^9 9775 l g55 56 474 5l 1614,43 68806 194,04 461614 532,43 186,570808 20 35 lia) ' ... » 0808 20 39 2.140.2 0808 20 311 0808 20 35 Other 60,62 2418 459,16 117,42 399,49 17026 48,01 114228 131,75 46,16 0808 20 39j No L 53/4 Official Journal of the European Communities 24. 2. 94 Amount of unit values per 100 kg net Code CN code Description ECU | Bfrs/Lfrsj Dkr DM FF Dr £ Irl Lit F1 £ 2.150 0809 10 00 Apricots 154,35 6189 1 165,71 300,24 1018,91 43202 120,39 291030 336,44 115,54 2.160 0809 20 20 0809 20 60 Cherries 105&gt;23 4219 794,77 204,70 694,68 29455 82,08 198422 229,38 78,77 0809 20 80 2.170 ex 0809 30 90 Peaches 90,19 3598 683,13 174,69 594,36 25331 71,43 169946 196,01 68,69 2.180 ex 0809 30 10 Nectarines 131,17 5233 993,50 254,06 864,40 36840 103,89 247157 285,07 99,89 2190 0809 40 19| Plums 116,21 4637 880,22 225,09 765'84 32639 92&gt;04 218976 252&gt;57 88,50 2'200 0810 10 9o| Strawberries 280'84 11205 21 27,08 543,95 1850&gt;67 78 874 222,43 529162 610,34 213,88 2.205 0810 20 10 Raspberries 1 232,1 49408 9305,36 2396,74 8133,50 344866 961,01 2323153 2685,64 922,33 2.210 0810 40 30 Fruit of the species Vaccinium 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 93,82 3762 708,59 182,50 619,35 26261 73,18 176905 204,50 70,23 Planch .,) 2.230 ex 0810 90 80 Pomegranates 48,29 1953 364,38 93,69 318,81 13439 37,52 91577 105,04 35,97 2.240 ex 0810 90 80 Khakis (including Sharon 55,63 2219 421,38 107,75 366,62 15625 44,06 104828 120,91 42,37 fruit) 2.250 ex 0810 90 30 Lychees 170,16 6789 1288,86 329,59 1 121,37 47792 134,77 320634 369,82 129,59